Citation Nr: 0714718	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for tendonitis of the 
right foot.

6.  Entitlement to service connection for tendonitis of the 
left foot.

7.  Entitlement to service connection for tendonitis of the 
right ankle.

8.  Entitlement to service connection for tendonitis of the 
left ankle.

9.  Entitlement to service connection for a bilateral knee 
condition.
REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran has unverified active duty service from November 
1980 to November 1983, and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
bilateral knee condition.  The remaining issues arose from an 
August 2005 rating decision.

The veteran testified before the undersigned at a March 2007 
videoconference hearing.  A transcript has been associated 
with the file.  Evidence has been received subsequent to the 
final consideration of the claim by the RO.  The veteran, 
through her representative, has waived RO consideration of 
that evidence.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304.


The issue of service connection for a bilateral knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On March 7, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through her authorized representative, requesting a 
withdrawal of the issues of sinusitis, allergies, hearing 
loss, otitis media, and tendonitis of the bilateral feet and 
ankles addressed in this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with regard to the issues of 
sinusitis, allergies, hearing loss, otitis media, and 
tendonitis of the bilateral feet and ankles. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through her authorized representative, has withdrawn this 
appeal with regard to the issues of sinusitis, allergies, 
hearing loss, otitis media, and tendonitis of the bilateral 
feet and ankles and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.
ORDER

The appeal of the issues involving service connection for 
sinusitis, allergies, hearing loss, otitis media, and 
tendonitis of the bilateral feet and ankles is dismissed.


REMAND

The Board concludes that the issue of service connection for 
a bilateral knee condition is not ripe for appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The veteran has provided proof of a diagnosis of 
degenerative joint disease of the bilateral knees, confirmed 
by x-ray.  She alleges that wearing a cast in service in 1981 
and spraining her right knee during Reserve training in 1995 
caused or contributed to the development of her knee 
conditions.  The Board notes that her service medical records 
do provide corroboration that these events did occur.  The 
Board concludes that an examination to determine whether the 
degenerative joint disease was at least as likely as not 
caused or aggravated by these events is warranted. 

The 1995 right knee sprain is confirmed by a treatment record 
from the veteran's Reserve duty period.  It is not apparent 
that the injury actually occurred during a training function.  
If her current knee conditions were caused or aggravated by 
the 1995 knee sprain, the AMC should obtain the veteran's 
service personnel records regarding her Reserve duty to 
ascertain whether she injured her right knee while on Active 
or Inactive Duty for Training. 

The Board also notes that the veteran's period of service and 
the character of that service have not been verified.  As the 
Board must remand this claim, the AMC should undertake 
appropriate development to confirm the periods and character 
of the veteran's service.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through May 2005.  To ensure a 
complete record, all records of treatment from May 2005 to 
the present must be considered.  Therefore, those records 
must be obtained for the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment concerning the knees from 
May 2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine (1) the 
diagnosis of any knee disorder(s) which 
may be present, and (2) whether any such 
knee disorder is as likely as not 
etiologically related to the inservice 
complaints noted in 1981 and 1995.  The 
examiner should opine as to whether the 
knee conditions were either caused by or 
aggravated by the complained of events.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  If, and only if, the veteran's current 
knee condition(s) are related to her 1995 
right knee sprain, the AMC should make the 
appropriate request to the National 
Personnel Records Center, or other 
relevant agency, to verify her periods of 
Active or Inactive Duty for Training.

4.  The AMC should make the appropriate 
request to the National Personnel Records 
Center, or other relevant agency, to 
verify the dates of the veteran's service 
and the character of discharge.  All 
requests and responses must be recorded in 
the claims file.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the AMC 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


